Citation Nr: 1041175	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  00-04 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
compression fracture with degenerative arthritis at C3-4, 
currently evaluated as 50 percent disabling, to include 
entitlement to an extraschedular rating.

2.  Entitlement to an increased evaluation for dermatitis of the 
scalp and hands, currently evaluated as 10 percent disabling, to 
include entitlement to an extraschedular rating.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969 
and from October 1975 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from January 1999, September 1999, and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  In January 1999, the RO 
increased the evaluation for dermatitis of the scalp and face 
from zero to 10 percent.  In September 1999, the RO denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In March 2002, the RO denied entitlement 
to an evaluation in excess of 50 percent for a compression 
fracture with degenerative arthritis at C3-4.  

In July 2003, the Board returned the case to the RO for 
additional development and the case was subsequently returned to 
the Board for further appellate review.  In a decision, dated in 
December 2005, the Board affirmed the RO's denial of the benefits 
sought on appeal.  The Veteran then appealed the Board's December 
2005 decision to the United States Court of Appeals for Veterans 
Claims (Court), and in an Order dated in January 2007, the Court 
granted a Joint Motion for Remand, and returned the case to the 
Board for compliance with the instructions set forth in the Joint 
Motion.  

Thereafter, in a decision in December 2007, the Board denied the 
Veteran's increased rating claims on a schedular basis, but 
remanded the issue of whether an extraschedular rating was 
warranted with respect to these service-connected disabilities 
and the issue of entitlement to TDIU for further evidentiary and 
procedural development.  The Veteran filed a timely appeal with 
respect to the Board's denial of the increased rating claims on a 
schedular basis.

Thereafter, in October 2009, the Board once again remanded the 
issue of whether an extraschedular rating was warranted with 
respect to these service-connected disabilities and the issue of 
entitlement to TDIU for further evidentiary and procedural 
development.  In addition, in a Memorandum Decision in April 
2010, the Court determined that in the Board's December 2007 
decision, the Board incorrectly separated the Veteran's claims of 
entitlement to increased evaluations from his claims for 
extraschedular ratings, and that the decision otherwise contained 
inadequate reasons and bases with respect to the Board's decision 
to deny the increased rating claims.  

The Board notes that it is unlikely that the RO has had an 
opportunity to comply with the directives of the October 2009 
remand with respect to the issues of entitlement to 
extraschedular ratings and TDIU.  Because the Court has 
determined that the Board incorrectly separated the Veteran's 
claims of entitlement to increased evaluations from his claims 
for extraschedular ratings, the issues listed in the October 2009 
remand have been reincorporated into the issues currently on 
appeal, as listed on the title page.  Following the development 
requested in the Board's October 2009 remand (which is 
incorporated into the remand instructions below), the issues will 
concurrently be returned to the Board for further appellate 
consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the April 2010 Memorandum Decision, the Court determined that 
in the Board's decision of December 2007, the Board incorrectly 
separated the Veteran's claims of entitlement to increased 
evaluations from his claims for extraschedular ratings.  
Consequently, the Board is in agreement with the attorney for the 
Veteran as expressed in his correspondence of September 2010 that 
the claims for increased ratings must now be remanded to the RO 
with direction that these claims be readjudicated with the 
inextricably intertwined claims for extraschedular ratings, which 
were remanded in October 2009.  

As it is unlikely that the RO has had an opportunity to comply 
with the directives of the October 2009 remand, those remand 
instructions are incorporated into the remand instructions below.  
And because the case must be remanded for the foregoing reasons, 
the Veteran's recent VA treatment records should be obtained and 
he should be afforded current VA examinations of his neck and 
skin.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate claims for service 
connection for depression, as secondary to 
the Veteran's service-connected cervical 
spine disorder, and for service connection 
for PTSD.  If the decision as to either 
claim is unfavorable, the Veteran should 
be informed of the need to submit a notice 
of disagreement and a substantive appeal 
following the issuance of a statement of 
the case in order to have this matter 
included in his current appeal.  
 
2.  Make arrangements to obtain the 
Veteran's treatment records from the West 
Los Angeles VA treatment facility, dated 
from February 2004 forward.

3.  Thereafter, schedule the Veteran for a 
VA examination of his cervical spine.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner.  All necessary tests, including 
x-rays if indicated, should be conducted.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected residuals 
of a compression fracture with 
degenerative arthritis at C3-4.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the cervical spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the cervical 
spine is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion and/or 
no limitation of function, such facts must 
be noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

The examiner should determine whether 
there persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, or 
other neurological findings appropriate to 
the site of the diseased disc, with little 
intermittent relief.

The examiner is also requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to the 
Veteran's service-connected cervical spine 
disability; as opposed to any nonservice-
connected disabilities and advancing age.  
In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-connected 
disability and whether any limitation on 
employment is likely to be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the Veteran for a VA 
examination of his skin.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted.

The examiner should describe in detail the 
Veteran's dermatitis of the scalp and face, 
including size and location.  Photographs of 
the affected areas should be included with 
the examination report.  The examiner should 
note whether there are any lesions, 
exfoliation, exudation, disfigurement, 
scarring, ulceration, crusting, or itching, 
and if so, to what extent. 

The examiner should indicate in percentages 
how much of the entire body and how much 
exposed area is affected.  The examiner 
should also indicate whether or not there 
are any systemic or nervous manifestations, 
and whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs are required, and if so, how often.  

Any indications that the Veteran's 
complaints of symptomatology are not in 
accord with physical findings on examination 
should be directly addressed and discussed 
in the examination report.

The examiner is also requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to the 
Veteran's service-connected dermatitis of 
the scalp and face; as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the Veteran's 
service-connected disability and whether 
any limitation on employment is likely to 
be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.   Review the medical opinions obtained above 
to ensure that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiners for completion of the 
inquiry.  

6.  Finally, readjudicate the claims on 
appeal.  If the benefits sought are 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  

The purpose of this REMAND is to obtain additional development 
and adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The Veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection with 
his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the Veteran until he is 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

